976 F.2d 242
Frederick J. FREY, et al., Plaintiffs-Appellants,v.AMOCO PRODUCTION COMPANY, Defendant-Appellee.
No. 90-3553.
United States Court of Appeals,Fifth Circuit.
Oct. 15, 1992.

Frederick W. Ellis, Thomas C. McKowen, IV, Strain, Dennis, Ellis, Mayhall & Bates, David M. Ellison, Ellison & Smith, Baton Rouge, La., for plaintiffs-appellants.
Clyde Mote, Amoco Production Co., Law Dept., New Orleans, La., Jack Morton Wilhelm, Amoco Corp., Chicago, Ill., Frank J. Peragine, Christina H. Belew, Smith & Redfearn, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana;  Robert F. Collins, Judge.
ON PETITION FOR REHEARING
(Opinion October 7, 1991, 5th Cir.1991, 943 F.2d 578)
Before REAVLEY, KING and JONES, Circuit Judges.
PER CURIAM:


1
We originally held that royalties were due on lessee's take-or-pay receipts under this lease.  Frey v. Amoco Production Co., 943 F.2d 578 (5th Cir.1991).   We then granted rehearing to certify to the Supreme Court of Louisiana that take-or-pay issue.  951 F.2d 67.   The Louisiana court has now confirmed our original holding with a unanimous and thorough statement of the controlling state law.  Frey v. Amoco Production Co., 603 So.2d 166 (La.1992).   Accordingly, we reinstate Part IIA. of our opinion published at 943 F.2d 578, remand the case for further proceedings consistent with the court opinions, and deny further rehearing.


2
REVERSED AND REMANDED.   REHEARING DENIED.